***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
MARIANNA PONNS COHEN v. BENJAMIN H. COHEN
                (SC 20605)
         McDonald, D’Auria, Mullins, Kahn, Ecker and Keller, Js.

                                   Syllabus

The plaintiff appealed from the trial court’s judgment dissolving her marriage
   to the defendant. During the course of pretrial proceedings, the plaintiff
   failed to comply with certain of the trial court’s standing trial manage-
   ment orders. As a result of numerous motions for continuances, discov-
   ery disputes and the plaintiff’s failure to comply with the orders, the
   trial court held several hearings and status conferences during which
   the plaintiff repeatedly would attempt to speak to the court directly
   instead of through counsel. In response, the trial court would advise
   the plaintiff to speak through counsel and granted continuances to allow
   her to confer with counsel. Throughout trial, the plaintiff continued to
   fail to comply with trial management orders and failed to submit her
   more than 500 exhibits to the court in an organized fashion, in violation
   of the court’s pretrial orders concerning the submission of exhibits.
   Ultimately, the trial court awarded the plaintiff approximately 50 percent
   of the marital assets but ordered the plaintiff to pay certain of the
   defendant’s legal fees and imposed sanctions on her for her failure to
   comply with the court’s orders regarding the submission of exhibits.
   On appeal, the plaintiff claimed that the trial court’s judgment should
   be reversed because the court improperly had prejudged her credibility
   and displayed judicial bias. In support of her claim, the plaintiff referred
   to two sets of comments that the court had made during the course of
   the proceedings. Because neither the plaintiff nor her counsel objected
   to those comments, she sought to prevail on her unpreserved claim
   under the plain error doctrine. The first set of comments occurred during
   a telephonic conference when the court was in recess. During that
   conference, while the plaintiff and her counsel were on hold, the court
   could be heard on an audio recording saying ‘‘I just am not [going to]
   have that stupid woman talk,’’ and saying to the court clerk during
   another recess that ‘‘[a]t least she’ll pay for an expedited report,’’ and
   that that was ‘‘because of [the plaintiff],’’ and that the plaintiff ‘‘was
   [going to] be a mess until we get it done.’’ The second set of comments
   occurred during the course of trial, when the trial court stated ‘‘[j]ust
   know it’s a complete waste of time’’ and asked ‘‘[a]re you having a good
   time yet?’’ On appeal from the trial court’s judgment, held that the plain
   error doctrine did not require reversal of the trial court’s judgment, as the
   court’s comments did not constitute obvious error resulting in manifest
   injustice: although the court’s comments were intemperate, no reason-
   able person would question the trial judge’s impartiality, as the com-
   ments were isolated remarks made on brief occasions, after years of
   litigation, during a twenty-eight day trial that took place over the course
   of one year, and, when the comments were viewed in context, they
   merely showed a momentarily and understandably exasperated jurist
   attempting to advance a lengthy and contentious proceeding; moreover,
   the comments did not reflect an opinion derived from an extrajudicial
   source, the court awarded the plaintiff approximately 50 percent of the
   marital assets, and the court repeatedly accommodated the plaintiff and
   patiently sought to unravel the morass of discovery and procedural
   issues that occurred during the litigation without declaring a mistrial;
   furthermore, there was no merit to the plaintiff’s claim that the trial
   court’s award of attorney’s fees and sanctions for her failure to comply
   with the trial management orders resulted in a denial of her due process
   rights to notice and an opportunity to be heard, as the trial court repeat-
   edly gave the plaintiff notice and an opportunity to be heard regarding
   her failure to comply with the court’s orders and gave her multiple
   opportunities to comply even though she failed to do so.
        Argued October 13, 2021—officially released March 8, 2022

                             Procedural History
   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and transferred to the
Regional Family Trial Docket at Middletown, where the
case was tried to the court, Hon. Barbara M. Quinn,
judge trial referee, who, exercising the powers of the
Superior Court, rendered judgment dissolving the mar-
riage and granting certain other relief, from which the
plaintiff appealed. Affirmed.
  James P. Sexton, with whom were Emily Graner
Sexton and, on the brief, Julia K. Conlin and Meryl R.
Gersz, for the appellant (plaintiff).
  Sarah E. Murray, with whom were Eric J. Broder,
Christopher J. DeMattie and, on the brief, Robert Dean
Vossler, for the appellee (defendant).
                          Opinion

   MULLINS, J. This appeal arises from a lengthy divorce
proceeding in which the marriage of the plaintiff, Mari-
anna Ponns Cohen, and the defendant, Benjamin H.
Cohen, was dissolved. On appeal, the plaintiff asserts
that the judgment of the trial court should be reversed
because that court (1) prejudged the plaintiff’s credibil-
ity and displayed judicial bias, and (2) improperly
awarded the defendant $65,000 in legal fees and $5000
in sanctions.1 We disagree and, accordingly, affirm the
judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On February 3, 2014, the plaintiff
filed this dissolution action. The case proceeded to trial
in November, 2015. The trial court, Tindill, J., heard
evidence over the course of four days. Then, in August,
2016, the trial court declared a mistrial.
   Thereafter, the case was transferred to the regional
family trial docket. In October, 2016, the trial court
ordered the parties to comply with the Superior Court
for Family Matters standing trial management orders
by November 7, 2016, because trial was scheduled to
begin in November, 2016. The defendant complied with
the trial management orders but the plaintiff did not.
In the months that followed, the trial court, Hon. Bar-
bara M. Quinn, J., judge trial referee, granted numerous
motions for continuances filed by the plaintiff because
of issues related to her health and that of her family.
During this time, two different attorneys entered appear-
ances on behalf of the plaintiff and then subsequently
withdrew. At some points during the pretrial proceed-
ings, the plaintiff, who is herself an attorney, proceeded
as a self-represented party. Approximately two months
before trial was set to begin in July, 2017, another attor-
ney entered an appearance on behalf of the plaintiff, and
the trial court again granted a continuance to accommo-
date the scheduling needs of the plaintiff’s new attorney.
During this pretrial period, the defendant filed numer-
ous motions for sanctions based on the plaintiff’s failure
to comply with the trial management orders, which
required the parties to share and produce their proposed
exhibits in a timely and organized fashion. Instead of
issuing sanctions at that point in time, the trial court
gave the plaintiff more time to comply with the trial
management orders, but the plaintiff failed to comply.
   As a result of the numerous motions for continu-
ances, discovery disputes and the plaintiff’s failure to
comply with the court’s trial management orders, the
trial court held numerous hearings and status confer-
ences. During many of these hearings and conferences,
the plaintiff repeatedly attempted to speak to the court
herself, despite being represented by counsel. In response,
the trial court repeatedly advised the plaintiff to speak
through her counsel and recessed the hearings and con-
ferences on multiple occasions to give the plaintiff an
opportunity to confer with counsel.
  Trial took place over twenty-eight days from August,
2017, through August, 2018. Prior to trial, the court
notified the parties that, ‘‘if either side is going to intro-
duce more than 100 exhibits, [the court wanted] those
exhibits scanned and available to the court on a thumb
drive or a [compact disc] . . . .’’ The plaintiff indicated
that she would be able to provide her exhibits in an
electronic format, stating that ‘‘[i]t seems like a sensible
thing to do.’’ Nevertheless, throughout the course of
the trial, the plaintiff continued to fail to comply with
the trial management orders, and the trial court held
additional hearings and conferences, attempting to
resolve issues surrounding the plaintiff’s exhibits.
   During the course of the trial, the plaintiff introduced
more than 500 documents as full exhibits and had more
than 260 additional documents marked for identifica-
tion. Even after the close of evidence, the plaintiff’s
failure to provide the exhibits in an organized fashion
continued, and the court spent considerable time recon-
ciling exhibits and giving the parties an opportunity to
do the same. Ultimately, the trial court issued a memo-
randum of decision, in which it awarded the plaintiff
approximately 50 percent of the total marital assets of
$47.5 million.2 In addition, the court ordered the plaintiff
to pay the defendant $65,000 in legal fees and $5000 in
sanctions for her failure to comply with orders concern-
ing exhibits. This appeal followed.3
   For the first time on appeal, the plaintiff asserts that
the judgment of the trial court should be reversed for
plain error because the court improperly prejudged the
credibility of the plaintiff and displayed judicial bias.
Specifically, the plaintiff points to two sets of comments
in which, the plaintiff alleges, the trial court displayed
judicial bias. The first set of comments occurred on
July 17, 2017, during a telephonic conference, when
the court was in recess. The plaintiff claims that these
comments indicated that the trial court had predeter-
mined that she was deceitful prior to her testifying at
trial. The second set of comments occurred during trial.
The plaintiff never raised any objection to either set of
comments before the trial court and therefore asks us
to reverse the judgment on the basis of plain error. See
Practice Book § 60-5.
   ‘‘The plain error doctrine, which is codified at Prac-
tice Book § 60-5, is an extraordinary remedy used by
appellate courts to rectify errors committed at trial that,
although unpreserved, are of such monumental propor-
tion that they threaten to erode our system of justice and
work a serious and manifest injustice on the aggrieved
party. [T]he plain error doctrine . . . is not . . . a rule
of reviewability. It is a rule of reversibility. That is, it
is a doctrine that this court invokes in order to rectify
a trial court ruling that, although either not properly
preserved or never raised at all in the trial court, none-
theless requires reversal of the trial court’s judgment,
for reasons of policy. . . . In addition, the plain error
doctrine is reserved for truly extraordinary situations
[in which] the existence of the error is so obvious that
it affects the fairness and integrity of and public confi-
dence in the judicial proceedings. . . . Plain error is a
doctrine that should be invoked sparingly. . . .
Implicit in this very demanding standard is the notion
. . . that invocation of the plain error doctrine is
reserved for occasions requiring the reversal of the
judgment under review. . . . [Thus, an appellant] can-
not prevail under [the plain error doctrine] . . . unless
[s]he demonstrates that the claimed error is both so
clear and so harmful that a failure to reverse the judg-
ment would result in manifest injustice.’’ (Internal quo-
tation marks omitted.) State v. Diaz, 302 Conn. 93, 101,
25 A.3d 594 (2011). In the present case, the plaintiff
cannot prevail under the plain error doctrine.
    At the outset, it is important to note that the claim
of judicial bias is a serious matter, which we do not take
lightly. We do not, however, review such allegations in
a vacuum, divorced from the context in which the
events took place. In order to understand that context,
it is important to understand the following background.
During the course of the pretrial period, the plaintiff
had at least three different attorneys. In addition, the
plaintiff, who is an attorney, also entered an appearance
as a self-represented party. The trial court allowed the
plaintiff to argue on her own behalf when she was
in between attorneys and did not have counsel for a
particular hearing or conference. This was not a case
of hybrid representation, however. Once represented
by counsel, the trial court repeatedly reminded the
plaintiff, during multiple hearings and conferences, that
she could not interrupt the proceedings and must speak
through her counsel. Despite the court’s repeated
reminders about not interrupting and speaking through
her counsel, the plaintiff continued to interrupt the pro-
ceedings.
   On July 17, 2017, the trial court held a telephonic
status conference. The plaintiff and her attorney both
dialed in to the conference from different locations.
Therefore, if the plaintiff tried to add anything to the
discussion, it resulted in an interruption of the proceed-
ings. After multiple interruptions and admonishments,
the trial court agreed to take a recess to allow the
plaintiff to confer with her attorney on a separate line.
The trial court then announced: ‘‘We’ll take a recess
. . . [a]nd we’ll call you back. Bye.’’ The plaintiff sug-
gested that she and her attorney could just put the court
on hold, and the trial court agreed. The defendant’s
attorney then acknowledged that he was still there and
would put his phone ‘‘on mute, so we can’t hear each
other.’’ The audio recording of the conference appar-
ently was not stopped or paused during the recess.
   As a result, one can hear the trial court whispering
during the recess. The plaintiff points to one of the
statements made during this recess in support of her
plain error claim—namely, the trial court said, ‘‘I just
am not gonna have that stupid woman talk.’’ Thereafter,
the plaintiff’s attorney returned to the call and said
‘‘[h]ello.’’ The defendant’s attorney also said ‘‘[h]ello.’’
The trial court then said, ‘‘[w]e are returning on to the
record then.’’ The conference then continued for more
than one hour.
   The plaintiff then interrupted again, and the court
offered another recess. At that point, the trial court
clearly said, ‘‘[t]ake a recess.’’ The plaintiff points to
statements made during this recess that can be heard
on the audio recording. First, while conversing with the
court clerk, off the record, regarding the plaintiff’s late
disclosure of an expert witness, the trial court com-
mented that, ‘‘[a]t least she’ll pay for an expedited
[report].’’ One can then hear laughter, and the trial court
said, ‘‘I know, it’s horrible.’’ A few seconds later, the
trial court said: ‘‘It’s because of Marianna . . . . She’s
not sick.’’ The trial court also said, ‘‘[s]he’s gonna be a
mess until we get it done.’’ After the plaintiff finished
consulting with her attorney, the plaintiff’s attorney and
the defendant’s attorney returned to the call, and the
trial court clearly stated: ‘‘We’re back on the record in
the matter of Ponns Cohen.’’
   A review of the audio recording reveals that these
comments were made by the trial court in frustration
during recesses from a telephonic conference, in which
the plaintiff repeatedly interrupted the proceedings and
ignored the trial court’s repeated instructions that she
must speak through her counsel. The trial court granted
multiple recesses in order to accommodate the plaintiff
and to allow the plaintiff to confer with her attorney,
but the interruptions continued. Significantly, there is
no indication that the trial court’s annoyance with the
plaintiff’s ongoing misbehavior had any effect on the
court’s rulings; to the contrary, at the end of this confer-
ence, the trial court allowed the plaintiff to disclose
her expert, despite her failure to comply with the trial
management orders regarding the expert disclosure.
Furthermore, a review of the entire record demon-
strates that the trial court treated the plaintiff fairly and
with consideration throughout the lengthy proceedings.
Indeed, the trial court granted many of the plaintiff’s
numerous requests for continuances, over the objec-
tions of the defendant’s attorney. In doing so, the trial
court acknowledged and sympathized with the plain-
tiff’s health issues and family emergencies. Therefore,
although the trial court’s comments were ill-advised,
we cannot conclude that they ‘‘constitute[d] an error
that was so obvious that it affect[ed] the fairness and
integrity of and public confidence in the judicial pro-
ceedings,’’ and an error ‘‘of such monumental propor-
tion that [it] threaten[ed] to erode our system of justice
and work a serious and manifest injustice on the
aggrieved party.’’ (Internal quotation marks omitted.)
State v. Silva, 339 Conn. 598, 620–21, 262 A.3d 113
(2021).4
  With respect to the second set of comments that
occurred during the course of the trial itself, in open
court, it is undisputed that the plaintiff’s attorney did
not object to any of these comments during trial.5 There-
fore, the plaintiff again relies on the doctrine of plain
error.
   Having reviewed these comments, we conclude that
they do not constitute obvious error, resulting in mani-
fest injustice. Indeed, ‘‘[t]he controlling standard is
whether a reasonable person who is aware of all the
circumstances surrounding the judicial proceeding
would question the judge’s impartiality.’’ (Internal quo-
tation marks omitted.) Barca v. Barca, 15 Conn. App.
604, 607, 546 A.2d 887, cert. denied, 209 Conn. 824, 552
A.2d 430 (1988). We recognize that judges are held to
the highest of standards, but we must also recognize
that judges are human. To be sure, ‘‘[i]f the judge did
not form judgments of the actors in those [courthouse]
dramas called trials, [the judge] could never render
decisions.’’ (Internal quotation marks omitted.) Liteky
v. United States, 510 U.S. 540, 551, 114 S. Ct. 1147, 127
L. Ed. 2d 474 (1994).
   In the present case, although we agree with the plain-
tiff that the comments were intemperate, we cannot
conclude that a reasonable person would question the
judge’s impartiality. The comments were isolated remarks
made on brief occasions, after years of litigation, during
a twenty-eight day trial that took place over the course
of one year. These particular comments, on their face,
do not evince a judge that is not impartial and, when
viewed in context, show a momentarily, and under-
standably, exasperated jurist attempting to move along
a lengthy and contentious proceeding. As the United
States Supreme Court has explained: ‘‘[J]udicial remarks
during the course of a trial that are critical or disapprov-
ing of, or even hostile to, counsel, the parties, or their
cases, ordinarily do not support a bias or partiality
challenge. They may do so if they reveal an opinion that
derives from an extrajudicial source; and they will do
so if they reveal such a high degree of favoritism or
antagonism as to make fair judgment impossible. . . .
Not establishing bias or partiality, however, are expres-
sions of impatience, dissatisfaction, annoyance, and
even anger, that are within the bounds of what imper-
fect men and women, even after having been confirmed
as . . . judges, sometimes display. A judge’s ordinary
efforts at courtroom administration—even a stern and
short-tempered judge’s ordinary efforts at courtroom
administration . . . remain immune.’’ (Citations omit-
ted; emphasis omitted.) Id., 555–56.
   In light of the isolated nature of the comments, the
fact that they did not reflect an opinion derived from
an extrajudicial source, and the trial court’s ultimate
award to the plaintiff of approximately 50 percent of
the marital assets—hardly an outcome bespeaking bias
on the part of the decision maker—we cannot conclude
that there was an obvious error that resulted in manifest
injustice. These isolated comments would not lead a
reasonable person to question the judge’s impartiality
in this case. Instead, a review of the record reveals
that, despite these comments, the trial court repeatedly
accommodated the plaintiff and patiently sought to
unravel the morass of discovery and procedural issues
that occurred during this litigation, without declaring
a second mistrial. Accordingly, we cannot conclude
that the doctrine of plain error requires reversal in the
present case.
   The plaintiff also challenges the trial court’s award
of $65,000 in attorney’s fees and $5000 in sanctions for
the plaintiff’s failure to comply with trial management
orders. On appeal, the plaintiff asserts that the trial
court denied the plaintiff her due process rights to
notice and an opportunity to be heard regarding her
failure to comply with trial management orders. Specifi-
cally, the plaintiff asserts that the trial court improperly
awarded the defendant attorney’s fees and sanctions
based, at least in part, on the fact that the plaintiff
provided the court with a USB drive on which the court
could not locate any exhibits in August, 2018, without
holding a hearing. We disagree.
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we conclude that the plaintiff’s claim regarding the
attorney’s fees and sanctions for failure to comply with
trial management orders has no merit. A review of the
voluminous record in the present case, particularly the
trial court’s repeated hearings, conferences and orders
regarding the management of the exhibits in this case,
demonstrates that, over the course of approximately
two years, the trial court repeatedly gave the plaintiff
notice and an opportunity to be heard regarding her
failure to comply with the trial management orders
and gave her multiple opportunities to comply, but she
repeatedly failed to do so. Accordingly, we cannot con-
clude that the plaintiff was deprived of due process.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
    The plaintiff also makes two other claims in the appeal. First, the plaintiff
asserts that the judgment of the trial court must be reversed because the
court denied the plaintiff’s request to mark the USB drives submitted by
the plaintiff for identification, and that, without these exhibits, the record
is not adequate for review on appeal. Second, the plaintiff asserts that the
trial court’s findings of fact that the plaintiff caused the failure or corruption
of the files on the USB drive and that the plaintiff spent $3 million on
attorney’s fees were clearly erroneous. We have considered these claims
and find them to be without merit.
  2
    The plaintiff was ordered to pay $959,080.25 to the defendant for amounts
owed and for assets that could not be divided equally.
  3
    The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
  4
    Although we assume, without deciding, that these comments are on the
record and reviewable for purposes of this appeal, we note that our review
of the audio recording demonstrates that these comments were made after
the trial court clearly stated that the court was in recess and the parties
acknowledged that recess. The comments were inadvertently recorded only
because the trial court tried to oblige the plaintiff’s request that the court
put her and her attorney on hold while they conferred.
  5
    The plaintiff points to the following comments: ‘‘Just know it’s a complete
waste of time,’’ and ‘‘[a]re you having a good time yet?’’